Case 4:19-cr-40051-KES Document 25 Filed 10/18/19 Page 1 of 12 PageID #: 253




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION


  UNITED STATES OF AMERICA,                 CR19-40051

                     Plaintiff,             GOVERNMENT’S RESPONSE TO
                                            DEFENDANT’S MOTION TO
        vs.                                 SUPPRESS EVIDENCE

  ERIC WALLACE HEDRICK,

                     Defendant.



      Eric Hedrick (“Hedrick”) made a motion to suppress evidence obtained with

a search warrant. (Doc. 20). The United States resists the motion.

                                      FACTS

      In this case, three search warrants were obtained. The Defendant attacks

the first one claiming the agent willfully misled the reviewing Court. If successful

with his challenge, the Defendant seeks to suppress evidence obtained from the

subsequent search warrants as fruit of the poisonous tree. (Doc. 20).

      The first search warrant was obtained on January 17, 2019. An affidavit

was submitted and signed, under oath, by Homeland Security Investigations

Special Agent Charla Aramayo. The purpose of the search warrant was to open

and access a digital file suspected of containing child pornography. The file was

sent to the South Dakota Division of Criminal Investigation by Google as part of

a Cybertip to the National Center for Missing and Exploited Children (NCMEC).

The Affidavit in Support of Search Warrant Application was filed under seal as
Case 4:19-cr-40051-KES Document 25 Filed 10/18/19 Page 2 of 12 PageID #: 254




part of the Defendant's Motion to Suppress as Attachment 1. It will be referred

to in this Response as "Affidavit" with references to specific numbered

paragraphs.

                        The Affidavit – January 17, 2019

      In her Affidavit, Agent Aramayo established probable cause.      She was

seeking a warrant "to open and view an image of suspected child pornography"

that was "associated with CyberTipline Report 43517337." (Affidavit, ¶ 3). Agent

Aramayo explained that the origin of the investigation began when "Google, an

electronic service provider (ESP), provided an uploaded image of suspected child

pornography through CyberTipline Report 43517337 to NCMEC." (Affidavit, ¶ 8).

After the image of suspected child pornography was sent to NCMEC, NCMEC

provided the content of the uploaded image to the South Dakota Internet Crimes

Against Children (ICAC) Task Force." (Affidavit, ¶ 8). Agent Aramayo explained

that the image suspected of being child pornography "has not yet been viewed

by HSI." (Affidavit, ¶ 8).

      In her Affidavit, Agent Aramayo also explained the process for companies

to report possible child pornography.       "Companies that suspect that child

pornography has been stored or transmitted on their systems can report that

information to NCMEC in a cybertip." (Affidavit, ¶ 9). Once NCMEC has the

report and the information provided by the Internet Service Provider (ISP) or

Electronic Service Provider (ESP), NCMEC attempts to locate where the activity



                                      [2]
Case 4:19-cr-40051-KES Document 25 Filed 10/18/19 Page 3 of 12 PageID #: 255




occurred and sends the cybertip to law enforcement in the appropriate

jurisdiction. (Affidavit, ¶ 10).

       Agent Aramayo then explained the Cybertip made by Google. CyberTip

43517337 was made by Google on November 24, 2018, and included a file, "the

content of which NCMEC did not review." (Affidavit, ¶ 12).          Agent Aramayo

further explained, "[t]he report indicated the contents of the file were not reviewed

concurrently to making the report, historically a person had reviewed a file whose

hash (or digital fingerprint) matched the hash of the reported image and

determined it contained apparent child pornography." (Affidavit, ¶ 12).         This

description is a verbatim recitation of NCMEC's CyberTipline Report, page 3.

(Defendant's Motion to Seal, Attachment 2, bate stamp 0032).

       Agent Aramayo also explained the process that ESPs and ISPs use to

identify images or files suspected of child pornography. The process involves the

comparison of "hash values." A "hash value" is "akin to a fingerprint for a digital

file." (Affidavit, ¶ 13).   NCMEC maintains a database of images identified by

NCMEC or law enforcement as child pornography, and the corresponding "hash

values" of the images. (Affidavit, ¶ 13). The list of "hash values" are available to

ISPs and ESPs to compare to the hash values of all files transmitted by

customers on their systems. (Affidavit, ¶ 14). "If the ISP or ESP finds that a hash

value of a file on its systems matches one on the list, it captures the file along

with information about the user who posted, possessed, or transmitted it on the



                                         [3]
Case 4:19-cr-40051-KES Document 25 Filed 10/18/19 Page 4 of 12 PageID #: 256




ESP’s or ISP’s systems and submits the information to NCMEC as a cybertip."

(Affidavit, ¶ 14).

      Agent Aramayo stated that "the ISP and ESP use PhotoDNA."                She

described PhotoDNA as a technology that "was used to determine that a user of

its services posted or transmitted a file with the same hash value as an image

that has previously identified as containing child pornography." (Affidavit, ¶ 15).

Lastly, Agent Aramayo stated that the probable cause was based on the hash

value comparison of the file in custody with files previously identified as child

pornography. (Affidavit, ¶ 16).

                                  Legal Analysis

I.    Information in the Affidavit established probable cause for a search
      warrant to be issued.

      A. The Affidavit is Truthful and Accurate.

      Following issuance of a search warrant, “‘only that information which is

found within the four corners of the affidavit may be considered in determining

the existence of probable cause.’” United States v. Solomon, 432 F.3d 824, 827

(8th Cir. 2005).     The affidavit “should be examined under a common sense

approach and not in a hypertechnical fashion.” Id. (quoting United States v.

Williams, 10 F.3d 590, 593 (8th Cir.1993)). Probable cause requires, “only a

probability or substantial chance of criminal activity, not an actual showing of

such activity.” United States v. Neumann, 183 F.3d 753, 756 (8th Cir. 1999).

      In her Affidavit, Agent Aramayo, stated more than one time that the image

was suspected of being child pornography. She accurately stated that Google
                                     [4]
Case 4:19-cr-40051-KES Document 25 Filed 10/18/19 Page 5 of 12 PageID #: 257




suspected the file to contain child pornography, (Affidavit, ¶ 8), HSI never viewed

the file, (Affidavit, ¶ 8), and that NCMEC did not review the file. (Affidavit, ¶ 12).

At no place in her Affidavit did Agent Aramayo assert that anyone in the chain

of custody of the file to be searched had viewed the file to verify that it was child

pornography.

      The Defendant's entire argument is based on a misunderstanding of the

"hash value" comparison process that Agent Aramayo accurately and truthfully

described in her Affidavit.    ISPs do not physically look at files to report the

transmission of child pornography. The volume of internet traffic would make

such a process impossible. Instead, an automated process has been created that

allows ISPs, such as Google, to scan and compare "hash values" of files of images

previously identified as child pornography. United States v. Reddick, 900 F.3d

636, 637 (5th Cir. 2018). This technology was developed to help detect the illegal

trafficking of child pornography. When there is a match of hash values, the ISP

generates a report and sends to NCMEC. 1 United States v. Stevenson, 727 F.3d

826, 828 (8th Cir. 2013).

      The software known as "PhotoDNA" is a program developed by Microsoft

that computes and compares hash values.           In her Affidavit, Agent Aramayo

explained that the technology of comparing hash values had been used by Google

"to determine that a user of its services posted or transmitted a file with the same


1 ISPs that have information about an apparent violation of federal child
pornography laws are required to provide a CyberTip to NCMEC, pursuant to 18
U.S.C. § 2258A.
                                      [5]
Case 4:19-cr-40051-KES Document 25 Filed 10/18/19 Page 6 of 12 PageID #: 258




hash value as an image that has previously identified as containing child

pornography." (Affidavit, ¶ 15). This was a truthful and accurate statement of

fact.   Further, when compared to the NCMEC CyberTip report, there is no

contradiction as the Defendant claims. The NCMEC report stated that, "the

contents of the file were not reviewed concurrently to making the report." Agent

Aramayo provided this exact phrase to the reviewing Court in paragraph 12 of

her Affidavit. To claim that it was omitted is a misstatement of the contents of

the Affidavit.

        Agent Aramayo further accurately and truthfully quoted the NCMEC

CyberTip Report where it declared, "[t]he report indicated the contents of the file

were not reviewed concurrently to making the report, historically a person had

reviewed a file whose hash (or digital fingerprint) matched the hash of the

reported image and determined it contained apparent child pornography."

(Affidavit, ¶ 12).   This hash value comparison was provided in the NCMEC

CyberTip and truthfully and accurately described in the Affidavit. Therefore,

there were no false or misleading statements, or omissions, in the Affidavit.

        B. No basis for a Franks hearing.

        An affidavit supporting a search warrant is presumed to be valid. United

States v. Neal, 528 F.3d 1069, 1072 (8th Cir. 2008) (citing Franks v. Delaware,

438 U.S. 154, 171 (1978); United States v. Snyder, 511 F.3d 813, 816 (8th Cir.

2008)). AProbable cause exists when a >practical, common-sense= inquiry that

considers the totality of the circumstances set forth in the information before the

                                        [6]
Case 4:19-cr-40051-KES Document 25 Filed 10/18/19 Page 7 of 12 PageID #: 259




issuing judge yields a >fair probability that contraband or evidence of a crime will

be found in a particular place.=@ United States v. Stevens, 530 F.3d 714, 718 (8th

Cir. 2008) (citing Illinois v. Gates, 462 U.S. 213, 238 (1983)). As the United

States Supreme Court stated:

      [A]ffidavits for search warrants, such as the one involved here, must
      be tested and interpreted by magistrates and courts in a common
      sense and realistic fashion.        They are normally drafted by
      nonlawyers in the midst and haste of a criminal investigation.
      Technical requirements of elaborate specificity once exacted under
      common law pleadings have no proper place in this area. A grudging
      or negative attitude by reviewing courts toward warrants will tend to
      discourage police officers from submitting their evidence to a judicial
      officer before acting.

United States v. Ventresca, 380 U.S. 102, 108 (1965).

      In this case, the Defendant has challenged the validity of the affidavit used

to support a federal search warrant to search a file that was reported by Google

to NCMEC. To obtain a hearing, this type of challenge requires the defendant to

meet the strict requirements of Franks v. Delaware, 438 U.S. 154 (1978). It is

not necessary for this Court to grant every request for a Franks hearing to

challenge the validity of an affidavit used to support a search warrant. AIn order

to receive a hearing on a defective warrant issue, the defendant must make some

preliminary showing that the warrant application contained false statements or

omissions that were material to the finding of probable cause.@ United States v.

Oleson, 310 F.3d 1085, 1090 (8th Circuit 2002) (upholding the denial of a

request for a Franks hearing) (citing Franks, 438 U.S. at 164).         Further, a

defendant must first meet his burden of submitting an offer of proof that

                                        [7]
Case 4:19-cr-40051-KES Document 25 Filed 10/18/19 Page 8 of 12 PageID #: 260




supports the defendant=s claim that the affidavit contains statements that are

knowingly false or made with a reckless disregard for the truth. The type of

showing required is not easily met. United States v. Milton, 153 F.3d 891, 896

(8th Cir. 1998).

      In Franks v. Delaware, the United States Supreme Court described when

a hearing is necessary as follows:

      There is, of course, a presumption of validity with respect to the
      affidavit supporting the search warrant. To mandate an evidentiary
      hearing, the challenger's attack must be more than conclusory and
      must be supported by more than a mere desire to cross-examine.
      There must be allegations of deliberate falsehood or of reckless
      disregard for the truth, and those allegations must be accompanied
      by an offer of proof. They should point out specifically the portion of
      the warrant affidavit that is claimed to be false; and they should be
      accompanied by a statement of supporting reasons. Affidavits or
      sworn or otherwise reliable statements of witnesses should be
      furnished, or their absence satisfactorily explained. Allegations of
      negligence or innocent mistake are insufficient. The deliberate
      falsity or reckless disregard whose impeachment is permitted today
      is only that of the affiant, not of any nongovernmental informant.
      Finally, if these requirements are met, and if, when material that is
      the subject of the alleged falsity or reckless disregard is set to one
      side, there remains sufficient content in the warrant affidavit to
      support a finding of probable cause, no hearing is required. On
      the other hand, if the remaining content is insufficient, the
      defendant is entitled, under the Fourth and Fourteenth
      Amendments, to his hearing. Whether he will prevail at that hearing
      is, of course, another issue.

Franks, 438 U.S. at 171-72. (emphasis added).

      The Defendant has alleged that information contained in paragraphs 15-

16 is false. Specifically, the Defendant asserts that the information provided in

these paragraphs of the Affidavit is Amaterially misleading, if not outright false."

(Memorandum, p. 2).        As the Government argued above, there are no
                                     [8]
Case 4:19-cr-40051-KES Document 25 Filed 10/18/19 Page 9 of 12 PageID #: 261




misstatements of fact in Agent Aramayo's Affidavit and a Franks hearing is not

necessary.

      However, in the event the Court were to determine there is some question

about the accuracy of some factual assertions in the Affidavit, it has repeatedly

been held that proof of negligence or an Ainnocent mistake@ does not establish a

Franks violation.   Neal, 528 F.3d at 1072 (citing Franks, 438 U.S. at 171

("Allegations of negligence or innocent mistake are insufficient@); Snyder, 511

F.3d at 816 (AAllegations of negligence or innocent mistake will not demonstrate

reckless or deliberate falsehood@)).   In the Eighth Circuit, affidavits used to

support search warrants have been upheld as valid even when they contain

inaccurate statements. United States v. Clapp, 46 F.3d 795, 800 (8th Cir. 1995).

In Clapp, the affiant stated in his affidavit that he participated in the interview

of a witness.   Instead, the affiant had actually overheard the interview from

across the room. Id. at 799-800. In the Clapp decision, the court found that the

affiant=s statement in the affidavit was Amisleading and, thus, was negligent; it

was not reckless, however.@ Clapp, 46 F.3d at 801.

      Other courts, in defining the term Areckless disregard for the truth@ have

looked to what the affiant Abelieved or appropriately accepted@ as true. Clapp,

46 F.3d at 800 (citing United States v. Lueth, 807 F.2d 719, 725 (8th Cir. 1986);

United States v. Luschen, 614 F.2d 1164, 1172 (8th Cir. 1980), cert. denied, 446

U.S. 939 (1980)). In Franks, 438 U.S. 154, the Court stated:

      When the Fourth Amendment demands a factual showing sufficient
      to comprise Aprobable cause,@ the obvious assumption is that there
                                      [9]
Case 4:19-cr-40051-KES Document 25 Filed 10/18/19 Page 10 of 12 PageID #: 262




      will be a truthful showing. This does not mean Atruthful@ in the sense
      that every fact recited in the warrant affidavit is necessarily correct,
      for probable cause may be founded upon hearsay and upon
      information received from informants, as well as upon information
      within the affiant=s own knowledge that sometimes must be garnered
      hastily. But surely it is to be Atruthful@ in the sense that the
      information put forth is believed or appropriately accepted by the
      affiant as true.

Franks, 438 U.S. at 165.

      In this case, the Affiant, Agent Aramayo, relied on her training and

experience and the information she obtained in the NCMEC CyberTip report.

Based on the totality of the circumstances, Agent Aramayo Abelieved and

appropriately accepted@ that the hash value of the suspect file had been

compared to the hash value of a known file, and that a report was made by

Google because it suspected the file contained child pornography based upon

the hash value comparison. Therefore, the Defendant has failed to establish an

Aintentional@ error or a reckless disregard for the truth and the evidence should

not be suppressed.

      C. The Leon AGood Faith Exception@ Applies.

      In the event the Court finds a violation of the Fourth Amendment

protection against search and seizure because the affidavit was not supported

by probable cause, this Court can also find that the good-faith exception applies

in this case. The test for good-faith is set forth in United States v. Leon, 468 U.S.

897 (1984) as follows:

      Even if a search warrant is deemed invalid, evidence obtained
      pursuant to the warrant is not automatically suppressed. Such
      evidence is admissible when it is objectively reasonable for a police
                                      [10]
Case 4:19-cr-40051-KES Document 25 Filed 10/18/19 Page 11 of 12 PageID #: 263




      officer to have relied in good faith on the issuing judge's
      probable-cause determination. Leon, 468 U.S. at 922, 104 S.Ct.
      3405. This Agood-faith inquiry is confined to the objectively
      ascertainable question whether a reasonably well trained officer
      would have known that the search was illegal despite the [issuing
      judge's] authorization.@ Id. at 922 n. 23, 104 S.Ct. 3405. The
      rationale for such an exception is that no justification exists to
      exclude evidence Awhen an officer acting with objective good faith
      has obtained a search warrant from a judge or magistrate and acted
      within its scope.@ Id. at 920, 104 S.Ct. 3405.

United States v. Puckett, 466 F.3d 626, 629-630 (8th Cir. 2006).

      In this case, the search warrant or Affidavit does not contain any

information which would lead an officer to believe that the search was invalid.

Furthermore, even if it is determined that there was no probable cause to issue

the search warrant, the Leon good-faith exception applies to this case. Under

the Leon good faith exception:

      disputed evidence will be admitted if it was objectively reasonable
      for the officer executing a search warrant to have relied in good faith
      on the judge=s determination that there was probable cause to issue
      the warrant. In assessing whether the officer relied in good faith on
      the validity of a warrant, we consider the totality of the
      circumstances, including any information known to the officer
      but not included in the affidavit, and we confine our inquiry >to
      the objectively ascertainable question whether a reasonably well
      trained officer would have known that the search was illegal despite
      the [issuing judge=s] authorization.=

United States v. Grant, 490 F.3d 627, 632 (8th Cir. 2007) (emphasis added)

(quoting Leon, 468 U.S. at 922, n. 23) (internal citations omitted).

      The evidence at the suppression hearing will establish that it was

objectively reasonable for Agent Aramayo to believe that the file sent from Google

was suspected of containing child pornography.

                                       [11]
Case 4:19-cr-40051-KES Document 25 Filed 10/18/19 Page 12 of 12 PageID #: 264




                                 CONCLUSION

      The Affidavit contains probable cause and, despite the Defendant's claims

to the contrary, does not contain false statements or omissions of material fact.

The United States requests that Hedrick's motion to suppress be denied.

      Dated this 18th day of October, 2019.

                                     RONALD A. PARSONS, JR.
                                     United States Attorney

                                            /s/ Jeffrey C. Clapper
                                     _______________________________
                                     Jeffrey C. Clapper
                                     Assistant United States Attorney
                                     P.O. Box 2638
                                     Sioux Falls, SD 57101-2638
                                     Telephone: (605)357-2351
                                     Facsimile: (605)330-4410
                                     E-Mail: jeff.clapper@usdoj.gov




                                      [12]
